DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on 05/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 31-32, 36-37, 39, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.
Claim Objections
Claims 38 and 40 are objected to because of the following informalities:  
Claim 38 recites in line 6 “movement of actuator”.  It is recommended the limitation is amended to “movement of the actuator” for grammatical purposes”. 
Claim 38 recites in line 6 “movement of actuator”.  It is recommended the limitation is amended to “movement of the actuator” for grammatical purposes”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 38, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites in line 2 “a first distance”.  “A first distance” has already been recited in line 21 of claim 1 in regards to a distance the actuator moves to unlock the shield such that the shield moves towards the extended position.  The recitation of “a first distance” in claim 9 refers to a distance the actuator moves to move the locking member to the third orientation. As disclosed in claim 8, the movement of the locking member to the third orientation is associated with movement of the shield to the extended position.  Therefore, “a first distance” in claim 9 appears to refer to the same distance as “a first distance” in claim 1.  However, it is unclear whether the recitation of “a first distance” in claim 9 refers to the same distance as recited in claim 1 or a different distance.  For purposes of examination, “a first distance” in claim 9 will be interpreted to recite “the first distance”. 
Claim 38 recites in lines 4-5 and line 6 “the actuator”.  It is unclear whether the limitation refers to the “actuator assembly” recited in line 4, or to an additional component.  For purposes of examination, “the actuator” will be interpreted to recite “the actuator assembly”. 
Claim 40 recites in lines 4-5 and line 6 “the actuator”.  It is unclear whether the limitation refers to the “actuator assembly” recited in line 4, or to an additional component.  For purposes of examination, “the actuator” will be interpreted to recite “the actuator assembly”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 33 recites “a kit of parts for assembly into an injection device trainer of claim 1”.  The recited kit introduces does not further claim 1 since any injection device trainer is inherently composed of “parts”.  The only limitations that the “parts” must meet are the limitations recited in claim 1.  Therefore, any injection device trainer which meets the limitations of claim 1 would also meet the limitations of claim 33.  Therefore, claim 33 does not further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. 2016/0335920 to Bendek. 
Regarding Claim 38, Bendek teaches an injection device trainer for training a user to use an injection device (Par. 0001), the injection device trainer comprising: a body portion (Fig. 1, element 4); an actuator assembly (Fig. 3, element 35; the assembly 35 is actuated between a retracted and advanced positions as disclosed in Par. 0025 and 0030 and thus meets the limitations of an actuator assembly) positioned towards a proximal end of the body portion (Fig. 2-3; element 35 is positioned proximally), the actuator moveable from a proximal position to a distal position (Par. 0030), wherein the actuator assembly is coupled with a rotor (Fig. 5, element 18; actuator assembly 35 comprises an axle 19b which couples to the rotos 18), such that movement of the actuator assembly from the proximal position to the distal position causes the rotor to rotate (Par. 0034-0035); and a damping element (Fig. 5, element 19) coupleable to the rotor in order to damp the rotation of the rotor (Par. 0034-0035). 
Regarding Claim 40, Bendek teaches a method for training a user to use an injection device (Par. 0001; operation of the training device trains a user to use an injection device), the method comprising providing an injection device trainer comprising: a body portion (Fig. 1, element 4); an actuator assembly (Fig. 3, element 35; the assembly 35 is actuated between a retracted and advanced positions as disclosed in Par. 0025 and 0030 and thus meets the limitations of an actuator assembly)  positioned towards a proximal end of the body portion (Fig. 2-3; element 35 is positioned proximally), the actuator moveable from a proximal position to a distal position (Par. 0030), wherein the actuator assembly is coupled with a rotor (Fig. 5, element 18; actuator assembly 35 comprises an axle 19b which couples to the rotos 18), such that movement of actuator from the proximal position to the distal position causes the rotor to rotate (Par. 0034-0035); and a damping element (Fig. 5, element 19) coupleable to the rotor in order to damp the rotation of the rotor (Par. 0034-0035); and the method further comprises moving the actuator from the proximal position to the distal position during which the damping element damps rotation of the rotor and thus damps movement of the actuator assembly towards the distal position (Par. 0035; the damping element 19 hampers the axial movement of the actuator assembly [plunger assembly]). 
Allowable Subject Matter
Claims 1-8, 10-30, and 34-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art identified is US Patent App. Pub.  2017/0337844 to Baker. Baker teaches an injection device trainer (100) for training a user to use an injection device (Par. 0004), the injection device trainer comprising: a body portion (Fig. 1, element 11); an actuator (Fig. 3, element 16) positioned towards a proximal end of the body portion (16 is position at the proximal end 14b of plunger 14; Fig. 3 and Par. 0029), the actuator moveable from a proximal position to a distal position (end of Par. 0035; as shield is retracted, plunger 14 is released in a distal direction; plunger, and thus actuator 16 move from a proximal position to a distal position); a shield (Fig. 4, 12b; Par. 0030) positioned towards a distal end of the body portion, the shield moveable between an initial position (Fig. 4; the shield is in an initial, ready-to-fire position as disclosed in Par. 0030); a retracted position (Par. 0030; a proximal force is applied to the shield from the initial position to move it toward the proximal end of the device) that is more proximal relative to the body portion than the initial position; and an extended position (Fig. 5; Par. 0031) that is more distal relative to the body portion than the initial position; and a locking member (element 20) adapted to be rotatable (Par. 0028, locking member 20 is rotatable) between a first orientation in which the locking member resists movement of the actuator from the proximal position to the distal position (Par. 0035; a plunger collar tab 23 interfaces with actuator 16 to maintain the actuator and plunger in a pre-fire position); and a second orientation in which the locking member permits the actuator to move from the proximal position to the distal position (end of Par. 0035); and wherein the first orientation of the locking member is configured to permits movement of the shield from the initial position to the retracted position (Par. 0028) -; wherein the shield is configured to contact with the locking member when moving from the initial position to the retracted position in order to move the locking member from the first orientation to the second orientation (Par. 0035). 
However, Baker is silent regarding wherein the first orientation of the locking member is configured to hold the shield in the initial position such that the shield is prevented from moving from the initial position to the extended position (Par. 0028, the shield is prevented from disengaging by a limiting tab 42, limiting tab 42 is not part of the locking member 20; the shield can also be limited by locking tab 24; locking tab 24 is not part of the locking member 20; furthermore Par. 0028 discloses the shield 12 is free to move in the initial position) and silent regarding wherein movement of the actuator by a first distance towards the distal position is configured to unlock the shield from the locking member such that the shield is allowed to move towards the extended position (Baker teaches the actuator is unlocked by movement of the shield than the reverse, and furthermore, Baker does not teach at all the shield being locked by the locking member). 
While element 16 of Fig. 3 of Baker has been referred to as the actuator, the device contains additional elements which meet the limitations of an actuator.  The shield, 12, for example, may also be considered an actuator as it is actuated between retracted and expanded positions.  The shield, 12 is also responsible for initiating the firing cycle of the device as disclosed in Par. 0035. 
However, U.S. Patent No. 9,443,445 to Laurusonis teaches an analogous device directed to an injection device trainer in which the firing cycle is initiated by a firing button (Fig. 7A, element 34) on the rear of the device.  This firing button would also meet the limitations of an actuator, and movement of the actuator by a first distance is configured to unlock a component of the device (initiate the firing cycle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Baker to comprise a firing button on the proximal end of the device, as taught by Laurusonis, in order to simulated injection in response to depression of a firing button at the proximal end of a device (Col. 3, lines 10-24).  Such a modification would result in an actuator (the firing button modified to the device would now be considered the actuator) which moves a first distance to unlock an element.  However, Baker and Laurusonis are both silent regarding an actuator moving a first distance towards the distal position to unlock a shield such that is allowed to move towards the extended position.  This feature cannot be found in the prior art or rendered obvious in combination with the other claimed features.  
Regarding Claim 34, the closest prior art identified is US Patent App. Pub.  2017/0337844 to Baker. Baker teaches a method for training a user to use an injection device trainer, the method comprising providing an injection device trainer (Fig. 1, 100) comprising: a body portion (Fig. 1, element 11); an actuator (Fig. 3, element 16) positioned towards a proximal end of the body portion (16 is position at the proximal end 14b of plunger 14; Fig. 3 and Par. 0029), the actuator moveable from a proximal position to a distal position (end of Par. 0035; as shield is retracted, plunger 14 is released in a distal direction; plunger, and thus actuator 16 move from a proximal position to a distal position); a shield (Fig. 4, 12b; Par. 0030) positioned towards a distal end of the body portion, the shield moveable between an initial position (Fig. 4; the shield is in an initial, ready-to-fire position as disclosed in Par. 0030); a retracted position (Par. 0030; a proximal force is applied to the shield from the initial position to move it toward the proximal end of the device) that is more proximal relative to the body portion than the initial position; and an extended position (Fig. 5; Par. 0031) that is more distal relative to the body portion than the initial position; and a locking member (element 20) rotatable (Par. 0028, locking member 20 is rotatable) between a first orientation in which the locking member resists movement of the actuator from the proximal position to the distal position (Par. 0035; a plunger collar tab 23 interfaces with actuator 16 to maintain the actuator and plunger in a pre-fire position); and a second orientation in which the locking member permits the actuator to move from the proximal position to the distal position (end of Par. 0035); and wherein the first orientation of the locking member is configured to permits movement of the shield from the initial position to the retracted position (Par. 0028); the method further comprising moving the shield the shield from the initial position to the retracted position so that the shield contacts with the locking member in order to move the locking member from the first orientation to the second orientation (Par. 0035). 
However, Baker is silent regarding wherein the first orientation of the locking member is configured to hold the shield in the initial position such that the shield is prevented from moving from the initial position to the extended position (Par. 0028, the shield is prevented from disengaging by a limiting tab 42, limiting tab 42 is not part of the locking member 20; the shield can also be limited by locking tab 24; locking tab 24 is not part of the locking member 20; furthermore Par. 0028 discloses the shield 12 is free to move in the initial position) and silent regarding wherein moving the actuator by a first distance towards the distal position to unlock the shield from the locking member such that the shield is allowed to move towards the extended position (Baker teaches the actuator is unlocked by movement of the shield than the reverse, and furthermore, Baker does not teach at all the shield being locked by the locking member). 
While element 16 of Fig. 3 of Baker has been referred to as the actuator, the device contains additional elements which meet the limitations of an actuator.  The shield, 12, for example, may also be considered an actuator as it is actuated between retracted and expanded positions.  The shield, 12 is also responsible for initiating the firing cycle of the device as disclosed in Par. 0035. 
However, U.S. Patent No. 9,443,445 to Laurusonis teaches an analogous device directed to a method of training a user to use an injection device trainer in which the firing cycle of the injection device trainer is initiated by a firing button (Fig. 7A, element 34) on the rear of the device.  This firing button would also meet the limitations of an actuator, and moving the actuator by a first distance is configured to unlock a component of the device (initiating the firing cycle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Baker to comprise a firing button on the proximal end of the device, as taught by Laurusonis, in order to simulated injection in response to depression of a firing button at the proximal end of a device (Col. 3, lines 10-24).  Such a modification would result in the method comprising moving the actuator (the firing button modified to the device would now be considered the actuator) a first distance to unlock an element.  However, Baker and Laurusonis are both silent regarding moving an actuator first distance towards the distal position to unlock a shield such that it can be moved toward an extended position.  This feature cannot be found in the prior art or rendered obvious in combination with the other claimed features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.J.C./
Examiner, Art Unit 3783  
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783